Citation Nr: 0716614	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  99-16 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative repair, volar flexor muscle of the right (major) 
forearm, currently evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative repair of the right (major) median nerve.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-operative repair of the superior branch of the right 
(major) radial nerve.

4.  Entitlement to an increased (compensable) disability 
rating for the veteran's post-operative repair of the right 
radial artery.

5.  Entitlement to an initial disability rating in excess of 
20 percent for varicose veins, left leg, for the period 
between November 3, 1997 and November 9, 1999.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that initially, in 1998, denied 
increased disability ratings for post-operative repair of the 
volar flexor muscles of the right forearm, for post-operative 
repair of the right median nerve, for post-operative repair 
of the superior branch of the right radial nerve, and for 
post-operative repair of the right radial artery.  In 1998, 
the RO granted service connection for varicose veins of the 
left leg, and assigned a noncompensable rating; in June 2000, 
the RO, in pertinent part, granted an increased disability 
rating for the veteran's varicose veins of the left leg to 20 
percent for the period from November 3, 1997 to November 8, 
1999.  In May 2004, the Board remanded the claims.

The claims of entitlement to an increased (compensable) 
disability rating for the veteran's post-operative repair of 
the right radial artery and to an initial disability rating 
in excess of 20 percent for varicose veins, left leg, for the 
period between November 3, 1997 and November 9, 1999, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Viewing the evidence in the light most favorable to the 
veteran, the veteran's disability due to injury to the volar 
flexor muscles is manifested by moderate incomplete 
paralysis, but not severe incomplete paralysis.

2.  The evidence which establishes that the veteran retains 
more than 50 percent of normal motion in all planes, and 
establishes that he has some finger clawing rather then the 
fingers being fixed in greater extension than normal, may be 
unable to make a fist, and is unable to flex some joints of 
some fingers, supports a finding that the veteran has 
moderate incomplete paralysis related to median nerve injury, 
but is devoid of findings consistent with the more severe 
residuals of median nerve injury, and is unfavorable to a 
finding that there is severe incomplete or complete paralysis 
of the muscles innervated by the median nerve.  

3.  The evidence which establishes that the veteran retains 
wrist flexion to at least 40 degrees, is able to pronate and 
supinate the forearm and hand, and has ulnar and radial 
deviation, is unfavorable to a finding that the veteran 
manifests the most severe residuals of radial nerve injury, 
and is unfavorable to a finding that there is severe 
incomplete or complete paralysis of the muscles innervated by 
the radial nerve.

4.  With assignment of evaluations based on moderate 
incomplete paralysis of the volar flexor muscles, the 
residuals of median nerve injury, and the residuals of radial 
nerve injury, the combined evaluations result in a 70 percent 
evaluation, the maximum schedular evaluation which may be 
assigned for major upper extremity injury below the level of 
the insertion of the pronator teres. 


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
an increased evaluation from 20 percent to 40 percent for 
post-operative repair, volar flexor muscle of the right 
(major) forearm, currently evaluated as 20 percent disabling, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 4.123, 4.124a, 
Diagnostic Code 8512 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for post-operative repair of the right (major) median nerve 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 4.123, 4.124a, 
Diagnostic Code 8515 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for post-operative repair of the superior branch of the right 
(major) radial nerve are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 
4.123, 4.124a, Diagnostic Code 8514 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

When the claim underlying this appeal was received by VA in 
November 1997, the VCAA had not yet been enacted.  The 
veteran was first notified of the provisions of the VCAA by 
the Appeals Management Center in May 2004.  A similar letter 
was issued in July 2004.  These two letters informed the 
appellant of the actions VA would take to assist him to 
develop the claims, and advised the veteran of the evidence 
required to substantiate the claims, including notice to the 
veteran of the criteria for increased evaluations.  The RO 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit any evidence he had, and advised him that he could 
submit his own statements to describe evidence of increased 
disability.  This notice was sufficient to advise the veteran 
to submit evidence in his possession.  

The Board finds that the May 2004 and July 2004 notices 
advised the veteran of each element of notice described in 
Pelegrini.  The claims addressed in this appeal were 
thereafter adjudicated in May 2005, so the notices provided 
fully allowed the veteran to participate meaningfully in the 
adjudication of his claim.  See Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained.  Vocational rehabilitation records, dated primarily 
in 1989 through 1990, have been obtained.  VA examinations 
have been provided.  In January 2000, a personal hearing was 
held at the New Orleans, Louisiana, RO.

To the extent that there is any defect in the notice or 
development of the claims addressed in this decision, the 
veteran is not prejudiced by such defect, because the 
evaluations assigned in this decision result in a 70 percent 
combined evaluation for his right forearm disability.  A 70 
percent evaluation is assignable for amputation of the 
forearm below the pronator teres.  The veteran's pronator 
teres was spared in the original injury, so and amputation 
below that level is the highest level for which the veteran 
could be compensated if he was equally well-served by 
amputation.  An award of compensation equal to the maximum 
evaluation which could be assigned for amputation of the 
forearm below the insertion of the pronator teres is the 
maximum amount of monetary compensation allowable by law 
under the facts of this case, even if a higher rating could 
be assigned for any specific disability.  Because the 
decision in this case awards the veteran the maximum monetary 
compensation available for residuals of the right forearm 
injury, if there is any defect of notice or assistance to the 
veteran in the adjudication of this claim, that defect has 
not affected the fundamental fairness of this decision.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Any error in failing to notify the veteran regarding the 
rating or effective date which may be assigned following a 
grant of a claim for an increased evaluation is harmless 
error, since the claim at issue in this appeal addresses the 
rating to be assigned following claims for increased 
evaluations, and the veteran will be afforded an opportunity 
to disagree with the effective date assigned for the 
increased evaluation granted by the Board in this decision 
when the RO implements this decision. 

A decision to remand the claims addressed in this decision 
rather than adjudicating the claims and allowing the maximum 
benefits consistent with 38 C.F.R. §§ 4.68 would be adverse 
to the veteran's interests.

Claim for evaluations in excess of 20 percent, volar flexor 
muscle injury, and in excess of 30 percent for right median 
and radial injuries, right forearm

Historically, the veteran sustained an injury to his right 
forearm, and he was awarded service connection for several 
disabilities, including injury to the volar flexor muscles, 
right forearm, and for post-operative repair of the right 
median nerve, and for repair of the right radial nerve, 
effective in 1988.  Of particular significance for this 
adjudication, the operative summary describing the repair of 
the injury specifically notes that the pronator teres was 
spared.

Following the veteran's 1997 claim for an increased 
evaluation for right forearm disability, the veteran was 
afforded VA examination in March 1998.  The veteran had full 
range of motion of the right wrist.  Grip strength was 4-/5.  
He had full opposition of the thumb to the fingers.  The 
veteran complained of numbness and sensory loss to light 
touch in the thumb, index, and middle finger and weakness of 
grip.  He reported having injured the little finger several 
times without feeling it.  He had full opposition of the 
thumb to the fingers.  

On VA examination conducted in May 2000, the examiner 
concluded that the veteran's in-service laceration injury 
affected the flexor surface of the forearm, and that the 
muscles under the scar included the brachioradialis, flexor 
carpi radialis, palmaris longus, flexor carpi ulnaris, 
extensor carpi radialis, and extensor digitorum.  These 
muscles, by regulation, are defined as included in Muscle 
Groups VII, VIII, and IX, which involve flexion and extension 
of the wrist and fingers.  Some of the volar flexor muscles 
are, by definition, innervated by the radial nerve, some by 
the median nerve, and some by the ulnar nerve.  See Dorland's 
Illustrated Medical Dictionary 1076-1084 (Table of Musculi) 
(28th ed. 1994).  

The veteran reported that he had difficulty performing such 
actions as fastening buttons, pulling up zippers, brushing 
his teeth, and writing.  The veteran, who is right-handed, 
stated that he had learned to perform many of these 
activities with his left hand.  He reported that he was 
unable to close the hand to make a fist and reported that he 
dropped things because he had no strength in the right hand.  

On objective examination, there was no obvious injury to 
tendon or bone.  The veteran had giveaway weakness on 
examination and complained of pain.  He was able to move the 
right wrist in all planes of motion against gravity and with 
some resistance.  Wrist flexion was to 40 degrees of active 
motion, ulnar deviation was to 10 degrees actively, radial 
deviation was to 15 degrees.  In addition to limitation of 
motion of the wrist, he was unable to bend the 
interphalangeal joints except at the little finger, and a 
portion of the ring finger.  He was unable to oppose the 
thumb to any of the fingers.  Grip strength was markedly 
weak.  There was atrophy of the thenar muscle and of the 
wrist flexors, especially on the radial side involving the 
flexor carpi radialis and flexor carpi ulnaris.  The veteran 
had decreased sensation in the radial nerve distribution.  

Objective electrophysiological testing conducted in May 2000 
disclosed decreased sensation in the ulnar nerve and medial 
nerve distributions.  

As described above, it is clear that the findings of the two 
VA examinations varied in significant ways, such as the 
finding on one examination that the veteran had full 
opposition of the thumb to the fingers and the finding on the 
subsequent examination that the veteran was not able to 
oppose the thumb to the fingers.  In its May 2004 remand, the 
Board directed further development.

The September 2006 VA examination disclosed ulnar deviation 
to 25 degrees, extension to 70 degrees, and palmar flexion to 
80 degrees.  Grip strength was 4/5 with giveaway weakness, 
and there was decreased sensation on the palmar surfaces of 
the thumbs and fingers and lower forearm.  The examiner 
stated that the distal interphalangeal joint of the index 
finger was set at 15 degrees of flexion.  The examiner who 
conducted neurological examination noted that the veteran had 
weakness, numbness, parasthesia, and dysthesias.  The veteran 
had the same weakness in muscles innervated by the ulnar 
nerve.  The examiner concluded that "the degree of 
paralysis" was "moderate."  Unfortunately, the examiner 
did not specify whether the veteran had moderate paralysis of 
each nerve involved, or whether the determination that 
paralysis was moderate addressed all nerve disability caused 
by the forearm laceration.  

Analysis

The veteran's injury to the volar flexor muscles is evaluated 
under 38 C.F.R. 4.124a, DC 8512, which provides the criteria 
for evaluation of paralysis of the lower radicular group.  A 
20 percent rating is assigned when there is mild incomplete 
paralysis.  Moderate incomplete paralysis warrants a 40 
percent rating for a major extremity; severe incomplete 
paralysis warrants a 50 percent rating.  Complete paralysis, 
with paralysis of all intrinsic muscles of the hand, and some 
or all flexors of the wrist or fingers (and substantial loss 
of use of the hand), a 70 percent rating is warranted for 
paralysis of a major extremity with loss of use.  DC 8512.  

The veteran's right median nerve disability is evaluated as 
30 percent disabling under DC 8515.  For moderate incomplete 
paralysis, a 30 percent rating is assigned under DC 8515, 
with a 50 percent rating for severe incomplete paralysis.  
Complete paralysis, evaluated as 70 percent disabling, is 
manifested when the hand is inclined to the ulnar side, the 
index and middle fingers are more extended than normal, there 
is considerable atrophy of the muscles of the thenar 
eminence, pronation is incomplete and defective, flexion of 
the index finger is absent, there is feeble flexion of the 
middle finger and inability to make a fist, the index and 
middle fingers remain extended, there is inability to flex 
the distal phalanx of thumb and defective opposition and 
abduction of the thumb, at right angles to the palm, there is 
weakened wrist flexion, and pain with trophic disturbances is 
present. 

The veteran's right radial nerve injury is evaluated under DC 
8514.  Under this code, incomplete paralysis of the major 
radial nerve will be evaluated as 20 percent disabling, with 
mild incomplete paralysis, 30 percent if moderate, and 50 
percent if there is severe incomplete paralysis.  Complete 
radial paralysis is manifested by drop of the hand and 
fingers, with the wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger, lack of extension of the hand at the wrist, 
inability to extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is lack of supination of the hand, weakened 
extension and flexion of the elbow, or where loss of 
synergetic motion of extensors seriously impairs the hand 
grip.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve.  38 C.F.R. § 
4.124a.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. §§ 4.68.  An amputation through the 
middle third of the major forearm, if below the insertion of 
the pronator teres, warrants a 70 percent evaluation; an 80 
percent evaluation is warranted for amputation of the (major) 
arm above the insertion of the pronator teres.  See 38 C.F.R. 
§ 4.71a DC 5123. 

The examiner who conducted the most recent neurologic 
examination, in September 2006, concluded that the veteran 
had a moderate degree of paralysis.  That determination is 
consistent with the report of the May 2000 VA examination, 
although inconsistent with other VA examinations of record.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that moderate incomplete paralysis is present.  

The examiner who provided the September 2006 opinion did not 
state whether each service-connected injury resulted in 
moderate paralysis or whether he considered the disability 
from all the injuries, as a whole, to be moderate.  
Interpreting this opinion from the examiner in the light most 
favorable to the veteran, the Board accepts this statement as 
meaning that each injury, that is, volar flexor muscle 
disability, radial nerve injury disability, and median nerve 
injury disability, results in moderate incomplete paralysis.  
The current 30 percent evaluation under DC 8514, and the 
current 30 percent evaluation under DC 8514 are each for 
moderate incomplete paralysis.  A finding that there is 
moderate incomplete paralysis of the volar flexor muscles 
warrants and increased evaluation from 20 percent to 40 
percent for that disability.  

Those evaluations, as combined under 38 C.F.R. § 4.25, result 
in a 70 percent evaluation, commensurate with a finding that 
the veteran has lost substantial use of his right hand, and 
would be equally well-served by an amputation of the forearm 
below the insertion of the pronator teres.  This is the 
maximum disability rating for which the veteran may be 
compensated, regardless of whether a higher evaluation may be 
assigned for any service-connected right forearm disability.  
Therefore, no consideration of other applicable diagnostic 
codes or of extraschedular evaluation is in order.

The Board notes, however, that the evidence is unfavorable to 
a finding that the veteran meets the criteria for an 
evaluation in excess of 30 percent for either post-operative 
repair of the right (major) median nerve or post-operative 
repair of the superior branch of the right (major) radial 
nerve.  In particular, the evidence which establishes that 
the veteran retains more than 50 percent of normal motion or 
the right wrist in all planes is unfavorable to a finding 
that the hand is inclined to the ulnar side.  The evidence 
establishes that the veteran has some finger clawing rather 
then the fingers being fixed in greater extension than 
normal.  As noted above, the regulation sets forth such 
findings as indicators of complete paralysis of the median 
nerve.  In the absence of such findings, the evidence does 
not warrant a finding that there is severe incomplete 
paralysis or complete paralysis of that nerve, and does not 
warrant an evaluation in excess of 30 percent.  

Similarly, the evidence which establishes that the veteran 
retains wrist flexion to at least 40 degrees, is able to 
pronate and supinate the forearm and hand, and has ulnar and 
radial deviation, is unfavorable to a finding that the 
veteran manifests the most severe residuals of radial nerve 
injury, and is unfavorable to a finding that there is severe 
incomplete or complete paralysis of the muscles innervated by 
the radial nerve.  In the absence of such findings, the 
evidence does not warrant a finding that there is severe 
incomplete paralysis or complete paralysis of that nerve and 
does not warrant an evaluation in excess of 30 percent.  

Resolving reasonable doubt in the veteran's favor, an 
increased evaluation from 20 percent to 40 percent for 
moderate incomplete paralysis of the volar flexor muscles, 
evaluated under DC 8515, is warranted.  The evidence is not 
in equipoise to warrant an evaluation in excess of 30 percent 
for post-operative repair of the right (major) median nerve.  
The evidence is not in equipoise to warrant an evaluation in 
excess of 30 percent for post-operative repair of the 
superior branch of the right (major) radial nerve.  As to the 
latter determinations, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  

The determinations award the veteran the maximum amount of 
monetary compensation allowable under the law and regulations 
governing veterans' benefits for his service-connected right 
forearm disability.


ORDER

An increased disability rating from 20 percent to 40 percent 
for post-operative repair, volar flexor muscle of the right 
(major) forearm, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is grated to this extent only.

The appeal for an evaluation in excess of 30 percent for 
post-operative repair of the right (major) median nerve is 
denied.

The appeal for an evaluation in excess of 30 percent for 
post-operative repair of the superior branch of the right 
(major) radial nerve is denied.  


REMAND

The record does not reflect that any VA examiner has stated 
whether the veteran has any symptom or finding related to the 
post-operative repair of the right radial artery.  An 
examiner should be specifically requested to address the 
current severity of this service-connected disability.  The 
Board notes that, if a compensable evaluation is assigned for 
this disability, under 38 C.F.R. §§ 4.68, the rating for this 
disability, together with the other disabilities of the 
forearm, cannot exceed the evaluation allowed for amputation 
of the forearm below the level of the pronator teres, as 
discussed above in relationship to other disabilities of the 
forearm.  

The veteran contends that he is entitled to an initial 
disability rating in excess of 20 percent for his service-
connected varicose veins of the left leg, for the period 
between November 3, 1997 and November 9, 1999.  None of the 
evidence associated with the claims files since the May 2004 
Remand is contemporaneous to the period at issue.  VA 
clinical records after November 1999 have been obtained, but 
no clinical records for the period from November 3, 1997 
through November 9, 1999 have been obtained.  Those are the 
records necessary to address the claim which is before the 
Board on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent notice of VA's duties to assist him 
in substantiating his claims, it is the 
Board's opinion that the veteran should again 
be provided with notices of VA's duties to him 
as set forth in the Veterans Claims Assistance 
Act of 2000, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005), 
and implementing regulations, including 38 
C.F.R § 3.159 (2006).  The notice should 
include an explanation as to the information 
or evidence needed to determine an effective 
date and a disability rating if the claim for 
service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran should be specifically 
notified that he should submit any evidence in 
his possession or identify any evidence he is 
aware of that might be relevant to the 
severity of his varicose veins, left leg, for 
the period between November 3, 1997 and 
November 9, 1999.  Each item of notice 
described in this paragraph should be issued 
prior to issuance of a supplemental statement 
of the case (SSOC).

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record which might 
assist in determining the severity of the 
right radial artery disability or the severity 
of left varicose vein disability for the 
period between November 3, 1997 and November 
9, 1999, including any non-VA clinical records 
or statements from individuals who may have 
observed the severity of the service-connected 
disabilities at issue.

3.  The veteran's VA clinical records for the 
period November 3, 1997 through November 9, 
1999 should be reviewed against the claims 
file, and any records for that period which 
have not been associated with the claims file 
should be obtained.  

4.  The veteran should be afforded vascular 
examination to determine whether there are any 
present residuals of the service-connected 
laceration of the right radial artery.  

5.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it 
should be determined if the veteran's claims 
can be granted.  If any claim is not granted, 
the veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


